
	
		I
		112th CONGRESS
		1st Session
		H. R. 1489
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Ms. Kaptur (for
			 herself, Mr. Moran, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To repeal certain provisions of the Gramm-Leach-Bliley
		  Act and revive the separation between commercial banking and the securities
		  business, in the manner provided in the Banking Act of 1933, the so-called
		  Glass-Steagall Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Return to Prudent Banking Act of
			 2011.
		2.Glass-Steagall
			 revived
			(a)Wall between
			 commercial banks and securities activities reestablishedSection 18 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1828), as amended by section 615(a) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, is amended by adding at the end the
			 following new subsection:
				
					(aa)Limitations on
				security affiliations
						(1)Prohibition on
				affiliation between insured depository institutions and investment banks or
				securities firmsAn insured
				depository institution may not be or become an affiliate of any broker or
				dealer, any investment adviser, any investment company, or any other person
				engaged principally in the issue, flotation, underwriting, public sale, or
				distribution at wholesale or retail or through syndicate participation of
				stocks, bonds, debentures, notes, or other securities.
						(2)Prohibition on
				officers, directors and employees of securities firms service on boards of
				depository institutions
							(A)In
				generalAn individual who is
				an officer, director, partner, or employee of any broker or dealer, any
				investment adviser, any investment company, or any other person engaged
				principally in the issue, flotation, underwriting, public sale, or distribution
				at wholesale or retail or through syndicate participation of stocks, bonds,
				debentures, notes, or other securities may not serve at the same time as an
				officer, director, employee, or other institution-affiliated party of any
				insured depository institution.
							(B)ExceptionSubparagraph (A) shall not apply with
				respect to service by any individual which is otherwise prohibited under such
				subparagraph if the appropriate Federal banking agency determines, by
				regulation with respect to a limited number of cases, that service by such
				individual as an officer, director, employee, or other institution-affiliated
				party of any insured depository institution would not unduly influence the
				investment policies of the depository institution or the advice the institution
				provides to customers.
							(C)Termination of
				serviceSubject to a
				determination under subparagraph (B), any individual described in subparagraph
				(A) who, as of the date of the enactment of the Return to Prudent Banking Act
				of 2011, is serving as an officer, director, employee, or other
				institution-affiliated party of any insured depository institution shall
				terminate such service as soon as practicable after such date of enactment and
				no later than the end of the 60-day period beginning on such date.
							(3)Termination of
				existing affiliation
							(A)Orderly
				wind-down of existing affiliationAny affiliation of an insured depository
				institution with any broker or dealer, any investment adviser, any investment
				company, or any other person, as of the date of the enactment of the Return to
				Prudent Banking Act of 2011, which is prohibited under paragraph (1) shall be
				terminated as soon as practicable and in any event no later that the end of the
				2-year period beginning on such date of enactment.
							(B)Early
				terminationThe appropriate
				Federal banking agency, after opportunity for hearing, may terminate, at any
				time, the authority conferred by the preceding subparagraph to continue any
				affiliation subject to such subparagraph until the end of the period referred
				to in such subparagraph if the agency determines, having due regard for the
				purposes of this subsection and the Return to Prudent Banking Act of 2011, that
				such action is necessary to prevent undue concentration of resources, decreased
				or unfair competition, conflicts of interest, or unsound banking practices and
				is in the public interest.
							(C)ExtensionSubject to a determination under
				subparagraph (B), an appropriate Federal banking agency may extend the 2-year
				period referred to in subparagraph (A) from time to time as to any particular
				insured depository institution for not more than 6 months at a time, if, in the
				judgment of the agency, such an extension would not be detrimental to the
				public interest, but no such extensions shall in the aggregate exceed 1
				year.
							(4)DefinitionsFor
				purposes of this subsection, the terms broker and
				dealer have the same meanings as in section 3(a) of the
				Securities Exchange Act of 1934 and the terms investment adviser
				and investment company have the meaning given such terms under
				the Investment Advisers Act of 1940 and the Investment Company Act of 1940,
				respectively.
						.
			(b)Prohibition on
			 banking activities by securities firms clarifiedSection 21 of
			 the Banking Act of 1933 (12 U.S.C. 378) is amended by adding at the end the
			 following new subsection:
				
					(c)Business of
				receiving depositsFor
				purposes of this section, the term business of receiving
				deposits includes the establishment and maintenance of any transaction
				account (as defined in section 19(b)(1)(C) of the Federal Reserve
				Act).
					.
			(c)Continued
			 applicability of ICI vs. Camp
				(1)In
			 generalThe Congress ratifies
			 the interpretation of the paragraph designated the Seventh of
			 section 5136 of the Revised Statutes of the United States (12 U.S.C. 24, as
			 amended by section 16 of the Banking Act of 1933 and subsequent amendments) and
			 section 21 of the Banking Act of 1933 (12 U.S.C. 378) by the Supreme Court of
			 the United States in the case of Investment Company Institute v. Camp (401 U.S.
			 617 et seq. (1971)) with regard to the permissible activities of banks and
			 securities firms, except to the extent expressly prescribed otherwise by this
			 section.
				(2)Applicability of
			 reasoningThe reasoning of
			 the Supreme Court of the United States in the case referred to in paragraph (1)
			 with respect to sections 20 and 32 of the Banking Act of 1933 (as in effect
			 prior to the date of the enactment of the Gramm-Leach-Bliley Act) shall
			 continue to apply to subsection (aa) of section 18 of the Federal Deposit
			 Insurance Act (as added by subsection (a) of this section) except to the extent
			 the scope and application of such subsection as enacted exceed the scope and
			 application of such sections 20 and 32.
				(3)Limitation on
			 agency interpretation or judicial constructionNo appropriate Federal banking agency, by
			 regulation, order, interpretation, or other action, and no court within the
			 United States may construe the paragraph designated the Seventh
			 of section 5136 of the Revised Statutes of the United States (12 U.S.C. 24, as
			 amended by section 16 of the Banking Act of 1933 and subsequent amendments),
			 section 21 of the Banking Act of 1933, or section 18(aa) of the Federal Deposit
			 Insurance Act more narrowly than the reasoning of the Supreme Court of the
			 United States in the case of Investment Company Institute v. Camp (401 U.S. 617
			 et seq. (1971)) as to the construction and the purposes of such
			 provisions.
				3.Repeal of
			 Gramm-Leach-Bliley Act provisions
			(a)Financial
			 holding company
				(1)In
			 generalSection 4 of the Bank
			 Holding Company Act of 1956 (12 U.S.C. 1843) is amended by striking subsections
			 (k), (l), (m), (n), and (o).
				(2)Transition
					(A)Orderly
			 wind-down of existing affiliationIn the case of a bank holding company
			 which, pursuant to the amendments made by paragraph (1), is no longer
			 authorized to control or be affiliated with any entity that was permissible for
			 a financial holding company, any affiliation by the bank holding company which
			 is not permitted for a bank holding company shall be terminated as soon as
			 practicable and in any event no later than the end of the 2-year period
			 beginning on such date of enactment.
					(B)Early
			 terminationThe Board of
			 Governors of the Federal Reserve System, after opportunity for hearing, may
			 terminate, at any time, the authority conferred by the preceding subparagraph
			 to continue any affiliation subject to such subparagraph until the end of the
			 period referred to in such subparagraph if the Board determines, having due
			 regard to the purposes of this Act, that such action is necessary to prevent
			 undue concentration of resources, decreased or unfair competition, conflicts of
			 interest, or unsound banking practices, and is in the public interest.
					(C)ExtensionSubject to a determination under
			 subparagraph (B), the Board of Governors of the Federal Reserve System may
			 extend the 2-year period referred to in subparagraph (A) above from time to
			 time as to any particular bank holding company for not more than 6 months at a
			 time, if, in the judgment of the Board, such an extension would not be
			 detrimental to the public interest, but no such extensions shall in the
			 aggregate exceed 1 year.
					(3)Technical and
			 conforming amendments
					(A)Section 2 of the Bank Holding Company Act
			 of 1956 (12 U.S.C. 1841) is amended by striking subsection (p).
					(B)Section 5(c) of
			 the Bank Holding Company Act of 1956 (12 U.S.C. 1844(c)) is amended—
						(i)by striking subparagraph (E) of paragraph
			 (2); and
						(ii)by striking paragraphs (3), (4), and
			 (5).
						(C)Section 5 of the
			 Bank Holding Company Act of 1956 (12 U.S.C. 1844) is amended by striking
			 subsection (g).
					(D)The Federal
			 Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended by striking section
			 45.
					(E)The Bank Holding
			 Company Act of 1956 (12 U.S.C. 1841 et seq.) is amended by striking section
			 10A.
					(F)Subtitle B of
			 title I of the Gramm-Leach-Bliley Act is amended by striking section 114 (12
			 U.S.C. 1828a) and section 115 (12 U.S.C. 1820a).
					(b)Financial
			 subsidiaries repealed
				(1)In
			 generalSection 5136A of the
			 Revised Statutes of the United States (12 U.S.C. 24a) is amended to read as
			 follows:
					
						5136A.[repealed]
						.
				(2)Transition
					(A)Orderly
			 wind-down of existing affiliationIn the case of a national bank which,
			 pursuant to the amendments made by paragraph (1), is no longer authorized to
			 control or be affiliated with financial subsidiary as of the date of the
			 enactment of this Act, such affiliation shall be terminated as soon as
			 practicable and in any event no later that the end of the 2-year period
			 beginning on such date of enactment.
					(B)Early
			 terminationThe Comptroller
			 of the Currency, after opportunity for hearing, may terminate, at any time, the
			 authority conferred by the preceding subparagraph to continue any affiliation
			 subject to such subparagraph until the end of the period referred to in such
			 subparagraph if the Comptroller determines, having due regard for the purposes
			 of this Act, that such action is necessary to prevent undue concentration of
			 resources, decreased or unfair competition, conflicts of interest, or unsound
			 banking practices and is in the public interest.
					(C)ExtensionSubject to a determination under
			 subparagraph (B), the Comptroller of the Currency may extend the 2-year period
			 referred to in subparagraph (A) above from time to time as to any particular
			 national bank for not more than 6 months at a time, if, in the judgment of the
			 Comptroller, such an extension would not be detrimental to the public interest,
			 but no such extensions shall in the aggregate exceed 1 year.
					(3)Technical and
			 conforming amendment
					(A)The 20th
			 undesignated paragraph of section 9 of the Federal Reserve Act (12 U.S.C. 335)
			 is amended by striking the last sentence.
					(B)The Federal
			 Deposit Insurance Act is amended by striking section 46 (12 U.S.C.
			 1831w).
					(4)Clerical
			 amendmentThe table of sections for chapter one of title LXII of
			 the Revised Statutes of the United States is amended by striking the item
			 relating to section 5136A.
				(c)Definition of
			 brokerSection 3(a)(4)(B) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(4)(B)) is amended—
				(1)by striking clauses (i), (iii), (v), (vii),
			 (x), and (xi); and
				(2)by redesignating
			 clauses (ii), (iv), (vi), (viii), and (ix) as clauses (i), (ii), (iii), (iv),
			 and (v), respectively.
				(d)Definition of
			 dealerSection 3(a)(5)(C) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78c(a)(5)(C)) is amended—
				(1)by striking clauses (i) and (iii);
			 and
				(2)by redesignating clauses (ii) and (iv) as
			 clauses (i) and (ii), respectively.
				(e)Definition of
			 identified banking productSubsection (a) of section 206 of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 78c note) is amended—
				(1)by inserting
			 and after the semicolon at the end of paragraph (4);
				(2)in paragraph (5),
			 by striking ; or and inserting a period; and
				(3)by striking
			 paragraph (6) and all that follows through the end of such subsection.
				(f)Definition of
			 activities closely related to banking
				(1)In
			 generalSection 4(c)(8) of the Bank Holding Company Act of 1956
			 (12 U.S.C. 1843(c)(8)) is amended by striking the day before the date of
			 the enactment of the Gramm-Leach-Bliley Act and inserting
			 January 1, 1970,.
				(2)Provision
			 allowing for exceptions after report to the CongressSubsection
			 (j) of section 4 of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(j)) is
			 amended to read as follows:
					
						(j)Approval for
				certain post-1970 subsection (c)(8)
				activities
							(1)In
				generalNotwithstanding the
				limitation of the January 1, 1970, approval deadline in subsection (c)(8), the
				Board may determine an activity to be so closely related to banking as to be a
				proper incident thereto for purposes of such subsection, subject to the
				requirements of this subsection and such terms and conditions as the Board may
				require.
							(2)General
				standardsIn making any
				determination under paragraph (1), the Board shall consider whether performance
				of the activity by a bank holding company or a subsidiary of such company can
				reasonably be expected to result in a violation of section 18(aa) of the
				Federal Deposit Insurance Act, section 21 of the Banking Act of 1933, or the
				spirit of section 2(c) of the Return to Prudent Banking Act of 2011, and other
				possible adverse effects, such as undue concentration of resources, decreased
				or unfair competition, conflicts of interests, or unsound banking
				practices.
							(3)Report and
				waitNo determination of the Board under paragraph (1) may take
				effect before the end of the 180-day period beginning on the date by which
				notice of the determination has been submitted to both Houses of the Congress
				together with a detailed explanation of the activities to which the
				determination relates and the basis for the determination, unless before the
				end of such period, such activities have been approved by an Act of
				Congress.
							.
				(g)Repeal of
			 provision relating to foreign banks filing as financial holding
			 companiesSection 8(c) of the International Banking Act of 1978
			 (12 U.S.C. 3106(c)) is amended by striking paragraph (3).
			4.Reports to the
			 Congress
			(a)Reports
			 requiredEach time the Board
			 of Governors of the Federal Reserve System, the Comptroller of the Currency, or
			 another appropriate Federal banking agency makes a determination or an
			 extension under subparagraph (B) or (C) of paragraph (2) or (3) of section
			 18(aa) of the Federal Deposit Insurance Act (as added by section 2(a)) or
			 subparagraph (B) or (C) of subsection (a)(2) or (b)(2) of section 3, as the
			 case may be, the Board, Comptroller, or agency shall promptly submit a report
			 of such determination or extension to the Congress.
			(b)ContentsEach
			 report submitted to the Congress under subsection (a) shall contain a detailed
			 description of the basis for the determination or extension.
			
